                       Case 20-50899-CSS           Doc 14      Filed 03/10/21      Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 18−12394−CSS
NSC Wholesale Holdings LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

NSC Liquidating Trust

        Plaintiff                                          Adv. Proc. No.: 20−50899−CSS

        vs.

Haddad International LLC

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: Haddad International LLC




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 3/10/21                                                   By: Leslie Murin, Deputy Clerk




(VAN−431)
